DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
These limitations are: means for generating an ensemble model (claim 15), and means for controlling sequential hypothesis testing (claim 15).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a model generation module (claim 1), and
a sequential testing module (claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations a model generation module (claim 1), a sequential testing module (claim 1), means for generating an ensemble model (claim 15), and means for controlling sequential hypothesis testing (claim 15) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
See MPEP § 2181(II)(B): “… All other computer-implemented functions require disclosure of an algorithm…An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure…see also Encyclopaedia Britannica, Inc. v. Alpine Elecs., Inc., 355 Fed. App'x 389, 394-95 (Fed. Cir. 2009) (holding that implicit or inherent disclosure of a class of algorithms for performing the claimed functions is not sufficient, and the purported "one-step" algorithm is not an algorithm at all) (unpublished).”
As such, the present claims are indefinite – for the limitations that invoked § 112(f) are not linked to an algorithm as defined in MPEP § 2181(II)(B), but rather merely disclose “a class of algorithms for performing the claimed functions [which] is not sufficient, and the purported "one-step" algorithm is not an algorithm at all”
 Therefore, claims 1-8 and 15-20 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process) without significantly more. Claim 1 recites:
a model generation module implemented by at least one computing device to (this is an algorithm that can be performed mentally as judgements and evaluations being implemented on generic computer components)
generate an ensemble model as including a plurality of sub-models (a person can evaluate multiple models by making evaluations with aid of pencil and paper)
based on distributions of effects of user interactions described by historical data, (a person can observe such information and mentally make evaluations and judgements based upon it)
the historical data describing the effect of the user interactions with the plurality of options of digital content on achieving the action using continuous non-binary data; and (a person can observe such data, for example recorded via pencil and paper, and then make judgements based upon that)
a sequential testing module implemented by at least one computing device to (this is an algorithm that can be performed mentally as judgements and evaluations being implemented on generic computer components)
control sequential hypothesis testing of an effect of the plurality of options on achieving the action in testing data based on the ensemble model. (a person can record control instructions by making evaluations and judgements, forming an opinion, and recording it on paper with pencil)
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform both the generating and control steps. The computer in both steps is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of collecting and evaluating data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform both the generating and control steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 8 and 15 are substantially similar to claim 1, and are rejected under the same grounds.
Claims 2-7, 9-14, and 16-20 merely recite additional features that fall within the scope of mental processes, and remain ineligible for the reason set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10, 12-16, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pekelis (US 20170083429 A1) in view of Chen (US 20140108324 A1).
Regarding Claim 1:
Pekelis teaches:
a model generation module implemented by at least one computing device to (¶26 executed by one of more computer processors; ¶27 Each policy describes rules associated with the variation test that specify the distribution of the variations of the web page to users ; ¶106 The likelihood function is a fundamental quantity that is of central importance across statistics. In any statistical model ...; see also Chen ¶23 and ¶53)
based on distributions of effects of user interactions described by historical data, (¶20 the content provider 107 operates in conjunction with the variation, testing system 105 to perform variation tests on web pages. The content provider 107 may display different variations of a web page to client devices 102 based on instructions from the variation testing system 195 that is conducting a variation test on the web page for the content provider 107 ... increased selection of an advertisement(s) included in the web page or increased purchases of a product advertised on a web page; ¶27 Each policy describes rules associated with the variation test that specify the distribution of the variations of the web page to users ; ¶106 The likelihood function is a fundamental quantity that is of central importance across statistics. In any statistical model ...; see also Chen ¶23 and ¶53)
the historical data describing the effect of the user interactions with the plurality of options of digital content on achieving the action using continuous non-binary data; and (¶20  the content provider 107 operates in conjunction with the variation, testing system 105 to perform variation tests on web pages. The content provider 107 may display different variations of a web page to client devices 102 based on instructions from the variation testing system 195 that is conducting a variation test on the web page for the content provider 107 ... increased selection of an advertisement(s) included in the web page or increased purchases of a product advertised on a web page)
a sequential testing module implemented by at least one computing device to (¶26 executed by one of more computer processors)
control sequential hypothesis testing of an effect of the plurality of options on achieving the action in testing data based on the ensemble model. (¶44 the reset module 403 calculates the confidence interval by determining a desired level of confidence (1-.alpha.) for the variation test ... The results of the calculation include the bounds of the confidence interval that are associated with the desired level of confidence (1-.alpha.); ¶47 between the variations of the web page required to deem the variation test conclusive according to condition (1) ...  If condition (1) is satisfied, a winner of the variation test is declared )
Pekelis does not teach in particular, but Chen teaches:
generate an ensemble model as including a plurality of sub-models (¶23 the engine may include an ensemble of analysis models, each of which may explore a specific property from the data; ¶53 Model training 308 and model testing 310 may be performed using an ensemble of analysis models; ¶71 the CUSUM model may focus on a set of attributes with stable means ... CUSUM is a sequential analysis technique; ¶82 the analytic engine may profile the system monitoring data with an ensemble of models, each of which may have discovered a specific data property.)

Regarding Claims 8 and 15:
The claims are substantially similar to claim 1, and are rejected under the same grounds

Regarding Claims 3, 10, and 17:
Pekelis teaches:
wherein the model generation module is configured to generate a tuning value, automatically and without user intervention, that represents variance of a distribution exhibited by the testing data. (¶40 and V.sub.n is an estimate of the variance of the observed difference of conversion rates)

Regarding Claims 5, 12, and 19:
Pekelis teaches:
wherein the sequential testing module is configured to: (¶26 executed by one of more computer processors)
collect a sample in a sequence of samples from the testing data; (¶42 The reset module 403 resets a variation test being conducted on a web page. The reset module 403 may determine whether to reset the variation test responsive to each user visiting the web page; ¶58-¶59 … The statistics module 121 runs A/B tests for content providers 107; ¶106 statistical model, it formalizes the plausibility of a candidate parameter value .theta., given the data observed )
establish, for the collected sample, the effect of the plurality of options on achieving the action; (¶43 at least a 90% chance of containing the actual difference of average conversion rates between the variation and the control version of the web page; ¶44 the reset module 403 calculates the confidence interval by determining a desired level of confidence (1-.alpha.) for the variation test ... The results of the calculation include the bounds of the confidence interval that are associated with the desired level of confidence (1-.alpha.); ¶47 between the variations of the web page required to deem the variation test conclusive according to condition (1) ...  If condition (1) is satisfied, a winner of the variation test is declared )
determine whether a decision boundary has been met for the effect of the plurality of options on achieving the action; and (¶47 between the variations of the web page required to deem the variation test conclusive according to condition (1) ...  If condition (1) is satisfied, a winner of the variation test is declared )
generate at least one indication of the sequential hypothesis testing as performed in real time based on the established effect and the decision boundary. (¶41 can declare either the control version or the variation of die web page as the "winner" of the variation test based, on the observed improvement of the winner; ¶47 between the variations of the web page required to deem the variation test conclusive according to condition (1) ...  If condition (1) is satisfied, a winner of the variation test is declared )

Regarding Claims 6, 13, and 20:
Pekelis teaches:
wherein the decision boundary is based at least in part on an amount of a Type I error that defines a probability of a false positive. (¶50 A Type I error, or false positive, occurs when; ¶61 Given a desired control .alpha. on Type I error probability, the constant k can be chosen to ensure that the Type I error is equal to )

Regarding Claims 7 and 14:
Pekelis teaches:
wherein the continuous non-binary data describes a conversion rate or monetary amount. (¶6 The confidence interval is a range of differences in conversion rates; ¶23 determine whether the second advertisement receives more selections (i.e., conversions))

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pekelis (US 20170083429 A1) in view of Chen (US 20140108324 A1), and further in view of Joshi (US 20150234955 A1).
Regarding Claims 2, 9, and 16:
Pekelis does not teach in particular, but Chen teaches:
wherein the plurality of sub-models includes a log normal distribution and a mass-at-zero distribution. (¶217 The candidate distribution definitions may comprise a finite mixture of multiple components, each with a distribution from a family of different parametric families. The candidate distribution definitions may be selected from a zero-inflated family; examiner notes that a log normal distribution is a term of the art and that applying such a distribution amounts to simple substution of one known element for another (KSR Rationale B) - while the reference does not explicitly note the use of log normal distributions, these are known in the art (are in fact terms of the art), one of ordinary skill in the art would be capable of applying one as a candidate distribution, and the results of doing so would be predictable (the testing of such a distribution).  As such, the use of a log normal distribution in the above cited candidate distribution definitions of Joshi would be obvious to one of ordinary skill in the art at the time the invention was filed.)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the candidate distribution definitions of Joshi in the ensemble modeling of Chen as applied the analysis system of Pekelis, in order to allow the system to model useful distributions (Joshi, ¶217 This may be useful because the compound distribution sample might contain a lot of zeroes.).

Conclusion
Claims 4, 11, and 18 are not rejected over the art.  Reasons for indicating allowable matter are being held in abeyance until the other rejections of those claims are resolved.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147